Citation Nr: 1526158	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  05-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2002 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to service connection for an inner ear disorder.

3.  Entitlement to a higher initial rating for bilateral hearing loss, rated noncompensable prior to June 13, 2008 and 20 percent disabling since that date.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from May 1963 to May 1964.

These matters come before the Board of Veterans' Appeals (Board) from January 2003 and November 2011 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Atlanta, Georgia, respectively.  In the January 2003 decision, the RO denied the Veteran's petition to reopen a claim of service connection for an ear disability.  In the November 2011 decision, the RO granted service connection for bilateral hearing loss, effective from September 30, 2002.  The RO assigned an initial noncompensable disability rating for hearing loss prior to June 13, 2008 and an initial 20 percent disability rating since that date.  The RO in Atlanta, Georgia currently has jurisdiction over the Veteran's claims.

The Board notes that the Veteran requested a Board hearing before a Veterans Law Judge by way of videoconference and he was notified that a hearing was scheduled for a date in February 2008 by way of a December 2007 letter.  The Veteran did not appear for the scheduled hearing, but he subsequently indicated that he was unable to attend the hearing because he was incarcerated and VA did not contact the Georgia Department of Corrections in advance in order to arrange for his transportation to and from the hearing.  The Board construed this communication from the Veteran as a motion for a new hearing and the Board denied the motion, finding that the Veteran had not shown good cause for a new hearing to be scheduled.  As such, the Board finds that the Veteran's hearing request is withdrawn.

In May 2008, the Board granted the petition to reopen the claim of service connection for an inner ear disorder and denied the underlying claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In January 2009, the Court set aside the Board's May 2008 decision, in part, and remanded the case for readjudication in compliance with directives specified in a November 2008 Motion filed by counsel for VA.

The Board remanded the issue of entitlement to service connection for an inner ear disorder for further development in June 2009 and February 2011.

The Veteran had also perfected an appeal with regard to a claim of service connection for tinnitus, and the Board had remanded this issue in February 2011 for further development.  In November 2014, the RO granted service connection for tinnitus, and thereby resolved the appeal as to that issue.

In May 2015, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for an inner ear disorder and entitlement to a higher initial rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for an ear disability was initially denied in a December 1964 rating decision as there was no medical evidence of any such disability; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  A petition to reopen the claim of service connection for an ear disability (identified as hearing loss) was received on September 30, 2002, and there is no unadjudicated formal or informal petition to reopen the claim of service connection for an ear disability subsequent to the December 1964 decision and prior to September 30, 2002; the Board's February 2011 grant of service connection for hearing loss was not based on newly submitted relevant service department records.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 2002 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The instant appeal arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for bilateral hearing loss.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained some of the Veteran's service treatment records and some of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service VA medical treatment for hearing loss.  

As explained in the remand portion of the decision below, it appears that there may be some outstanding service treatment records and post-service private medical records that have not been obtained.  Moreover, the Veteran has never been afforded a VA examination to assess his hearing loss.  Nevertheless, any additional service treatment records, post-service private medical records, or VA examinations would not be relevant to the effective date issue on appeal because the effective date turns on when the Veteran filed a claim.  There is no indication or allegation that any information contained in any service treatment records or private medical records or any information obtained during a VA examination could show that the Veteran filed an earlier claim for benefits with VA.  In this regard, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  

Furthermore, as explained below, there is no evidence of any formal or informal petition to reopen the claim of service connection for an ear disability subsequent to the final December 1964 denial of service connection for an ear disability and prior to September 30, 2002.  In addition, the Board's February 2011 grant of service connection for hearing loss was not based on any evidence contained in newly submitted service treatment records and could not have been based on any service treatment records that had not yet been obtained.  Hence, the presence of any outstanding service treatment records could not serve as the basis for an earlier effective date for the grant of service connection for hearing loss. 

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for bilateral hearing loss is September 30, 2002, the date the Veteran's petition to reopen the claim of service connection for an ear disability was received.  In September 1964, the Veteran submitted a formal claim of service connection for an ear disability (see the September 1964 "Veteran's Application for Compensation or Pension" form (VA Form 21-526)).  This claim was received by the RO on September 23, 1964.  The RO denied the claim of service connection for an ear disability by way of a December 1964 rating decision because, in part, there was no medical evidence of any such disability.  Specifically, the December 1964 decision explained that a physical examination at induction was not of record and that although the Veteran was on sick call many times for various complaints, there were never any significant findings.  He was treated for acute tonsillitis and left ear pain, but there was no record of any disability with his ears.

In a May 2015 statement, the Veteran claimed that he wrote to VA in August 1965 and requested that the December 1964 decision be appealed.  However, there is no evidence among his paperless records of any statement expressing disagreement with the December 1964 decision received in August 1965 or at any time within the one year period following the issuance of the December 1964 decision.  In this regard, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Applying this presumption to the instant case, the Board must conclude that if any statement expressing disagreement with the December 1964 decision was actually received by VA within a year of that decision, it would have been date stamped and placed and/or noted in the record.
In the present case, there is simply no documentation that this occurred.  Hence, the Board does not find that the presumption of regularity has been rebutted by clear evidence to the contrary because without more evidence that a timely notice of disagreement with the December 1964 decision was received, the evidence of record does not constitute clear evidence to rebut the presumption of regularity.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). 

Therefore, the Veteran was notified of the RO's December 1964 rating decision, he did not appeal, and new and material evidence was not received within one year of that decision.  Thus, the December 1964 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran next submitted a claim of service connection for an ear disability (identified as hearing loss) in September 2002.  This claim was received by the RO on September 30, 2002.  As the Veteran described the symptom of an ear disability (i.e., hearing loss), his claim sufficiently identified the benefit sought and the September 2002 claim is considered a petition to reopen the claim of service connection for an ear disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009).

The RO denied the September 2002 claim in the January 2003 rating decision.  A timely notice of disagreement with this decision was received in January 2004, a statement of the case was issued in July 2005, and a timely substantive appeal (VA Form 9) was received in August 2005.  The Board granted the claim of service connection for bilateral hearing loss by way of a February 2011 decision and the RO implemented the Board's decision in the November 2011 rating decision, from which the current appeal originates.

In support of his September 2002 petition to reopen the claim of service connection for an ear disability, the Veteran submitted service treatment records which include the reports of a May 1963 examination for entrance into service and a March 1964 examination for separation from service as well as a March 1964 report of medical history form completed for purposes of separation from service.  There is no evidence of any hearing loss or any other ear problems during the entrance and separation examinations, but the Veteran did report a history of ear trouble on the March 1964 report of medical history form.  These service treatment records were not in the claims file at the time of the December 1964 rating decision.

An award that is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3).

In the present case, the Board's February 2011 grant of service connection for hearing loss was not made based upon the evidence contained in newly submitted service treatment records.  Rather, the decision was based upon the evidence of current hearing loss, the Veteran's reports of noise exposure in service, various lay reports of the Veteran having experienced hearing problems for many years (including as early as his discharge from service), and an August 2009 medical opinion from Dr. E. R. Bohannon that the Veteran's hearing loss was likely caused by service.  This opinion was not accompanied by any explanation or rationale.

As the Board's February 2011 grant of service connection for hearing loss was not based on the findings in the Veteran's newly obtained service treatment records, the provisions of 38 C.F.R. § 3.156(c)(3) are not for application in this case and cannot serve as the basis for the grant of an earlier effective date.

In the Veteran's November 2012 notice of disagreement and a May 2015 statement, he indicated that an effective date of May 12, 1964 (the day after his separation from service) was requested for the grant of service connection for hearing loss.  He contended in the May 2015 statement that VA had "committed an irreversible error" in its December 1964 decision because he had not been afforded an examination prior to that decision and VA did not provide adequate assistance to help substantiate the claim.  Thus, it appears that the Veteran has argued that there was clear and unmistakable error (CUE) in the December 1964 rating decision which denied entitlement to service connection for an ear disability.

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

As explained above, the only alleged error that the Veteran has raised with regard to the December 1964 rating decision is that VA failed to provide adequate assistance to substantiate the claim of service connection for an ear disability (e.g., did not afford him an examination).  The failure to provide assistance with the development of a claim can never constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir 2002), Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  As the Veteran has not alleged any other specific error in the December 1964 decision, the Board concludes that a claim of CUE in that decision has not been raised with sufficient specificity.  See Fugo, 6 Vet. App. at 43-44.  Therefore, no further consideration can be given to the Veteran's allegation of CUE at this time.

The fact remains that there is no evidence of any unadjudicated formal petition to reopen the claim of service connection for an ear disability subsequent to the December 1964 decision and prior to September 30, 2002, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, September 30, 2002 is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than September 30, 2002 and the appeal for an earlier effective date for the grant of service connection for bilateral hearing loss must be denied.


ORDER

Entitlement to an effective date earlier than September 30, 2002 for the grant of service connection for bilateral hearing loss is denied.


REMAND

In its February 2011 remand, the Board instructed the AOJ to attempt to schedule the Veteran for a VA examination to assess the nature and etiology of any current inner ear disorder.  The Veteran is currently incarcerated at Dooly State Prison and the AOJ was instructed to contact the warden at that facility and to notify the warden that the Veteran was to be scheduled for a VA examination.  If transportation could not be arranged to transport the Veteran to a VA facility, the warden was to be asked whether arrangements could be made to have the examination conducted at Dooly State Prison (either by a VA examiner, a fee-based physician, or a prison medical official).

The duty to assist incarcerated veterans requires VA to tailor, when possible, its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual directs that the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (December 19, 2014).

VBA Fast Letter 11-22 (September 8, 2011) outlines how the compensation clinics must document that they have made multiple attempts and exhausted all possible avenues for obtaining access to an incarcerated veteran for an examination.

In the present case, the AOJ sent a letter to the warden at Dooly State Prison in November 2012 and requested the contact information of the appropriate individual to be contacted in order to arrange for the Veteran's necessary VA examination.  In December 2012, a letter was received from nurse S. Shirah in which she stated that she was the person to be contacted regarding any medical issues at Dooly State Prison.  Nurse Shirah provided her contact information, but neither the AOJ nor the local VHA Medical Examination Coordinator contacted her in order to attempt to arrange a VA examination for the Veteran.  Rather, the request for the examination was cancelled because it was determined that the Veteran would not be released or escorted to the appropriate hospital in order to attend an examination, that no VA examiner was willing to perform the examination at the prison, and that examination could not be performed by the prison medical department because their examiners were not certified.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71. 

There is no documentation that the AOJ contacted the identified individual at Dooly State Prison to ascertain the feasibility of affording the Veteran a VA examination (either at a VA facility or at the prison by a VA examiner, a fee-based physician, or a prison medical official).  In other words, there is no documentation that VA has exhausted all possible avenues for obtaining access to the Veteran for his necessary VA examination.  Hence, the Board is compelled to again remand the issue of entitlement to service connection for an inner ear disorder for compliance with the instructions in its February 2011 remand

The appeal for a higher initial rating for bilateral hearing loss must similarly be remanded because the Veteran has never been afforded a VA examination to assess the severity of the disability.
Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has contended that the service treatment records in his file are incomplete (see the Veteran's letter received by the Board on February 20, 2008).  The Board finds that this contention may be accurate in that the Veteran submitted copies of the reports of the May 1963 entrance examination and the March 1964 separation examination and the March 1964 report of medical history.  These records are not included among the service treatment records that were obtained by VA.  The Veteran's claims may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).

Also, the Veteran reported in an October 2014 letter that he was scheduled for an appointment with the audiologist at the Augusta State Medical Prison.  While it appears that there may be some records from this facility in the file, they are only dated to February 2012.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to the identified treatment records at Augusta State Medical Prison.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Additionally, the Veteran submitted audiology examination reports from Dr. Bohannon/Augusta Hearing and Balance dated in November 2002, June 2008, August 2009, and February 2012.  Although speech recognition thresholds were provided with the report of the November 2002 examination, it is unclear whether they were obtained using the Maryland CNC test as required by 38 C.F.R. § 4.85 (2014).  Also, it is unclear as to whether any speech recognition testing was conducted during the June 2008, August 2009, or February 2012 examinations. Hence, a remand is also necessary to seek clarification from Dr. Bohannon/Augusta Hearing and Balance as to the results of any speech recognition testing and what standard was used to complete any such testing.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (clarification from a private medical examiner must be sought when an examination report is unclear or insufficient and the missing information is relevant, factual, and objective).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center and any other appropriate source and request all available service treatment records.

If any service treatment records are unavailable, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran (See his letter received by the Board on February 20, 2008 entitled "Evidence that Some Service Medical Records are Missing").

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If any service treatment records are missing or are otherwise unavailable, this fact shall be documented and a formal finding of unavailability shall be made with notice to the Veteran.

3.  Ask the Veteran to specifically complete an authorization for VA to obtain all records of his treatment for hearing loss and an ear disability from Augusta State Medical Prison (See the Veteran's October 9, 2014 letter).  The AOJ shall attempt to obtain any such relevant records for which a sufficient release is submitted.

Also, ask Dr. Bohannon/Augusta Hearing and Balance to provide the results of any speech recognition testing (including any such testing conducted during the November 2002, June 2008, August 2009, and February 2012 examinations and any additional examinations) and to clarify whether any such data was obtained using the Maryland CNC test or another standard.  Ask the Veteran for any necessary assistance in obtaining this clarification.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.
The AOJ is advised that any correspondence sent to the Veteran or Dr. Bohannon/Augusta Hearing and Balance must include both of the Veteran's full names as set forth at the top of this decision (C.M.V. and S.W.R.).  Also, any correspondence sent to the Veteran must include his prisoner number.

4.  After all efforts have been exhausted to obtain and associate with the file any additional service treatment records and post-service medical records, schedule the Veteran for a VA examination to determine the nature and etiology of any current inner ear disorder, using the procedures for incarcerated veterans outlined in VA adjudication manual rewrite, M21-1MR, Part III.iv.3.A.11.d (December 19, 2014).  All indicated tests and studies shall be conducted.

All efforts to schedule this examination shall be documented in the file.  Specifically, the AOJ or the local VHA Medical Examination Coordinator shall contact the warden at Dooly State Prison, notify the warden that the Veteran is to be scheduled for a VA examination, ask if transportation can be arranged to transport the Veteran to the appropriate VA facility for the examination, and if such transportation is not possible, ask whether arrangements can be made to have the examination conducted at Dooly State Prison (either by a VA examiner, a fee-based physician, or a prison medical official).  The AOJ shall make as many attempts as is feasible to contact the appropriate prison official (e.g., nurse S. Shirah, as identified in her December 2012 letter, or any other appropriate official) to attempt to arrange the requested VA examination.

The AOJ is advised that any communication with Dooly State Prison must identify the Veteran by both of his full names as set forth at the top of this decision (C.M.V. and S.W.R.) and his prisoner number.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current inner ear disorder identified (i.e., any inner ear disorder present since September 2002), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current inner ear disorder had its clinical onset in service, had its clinical onset in the year immediately following service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's dizziness and ear problems in service, is related to his conceded exposure to loud noises in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any inner ear disorder present since September 2002, all reports of and treatment for ear and balance problems in service (including the treatment for ear pain and dizziness in January 1964 and the Veteran's report of dizziness and ear trouble on the March 1964 report of medical history form), the Veteran's conceded exposure to loud noises in service, and his reports of ear symptoms and dizziness in the years since service.

The examiner must provide reasons for each opinion given.

If it is not possible to afford the Veteran an in-person examination to assess the nature and etiology of his claimed inner ear disorder, all relevant electronic records in VBMS and the Virtual VA system (including a copy of this remand along with any records obtained pursuant to this remand), shall be referred to a VA medical professional with appropriate expertise to review and provide the necessary opinion.

5.  After all efforts have been exhausted to obtain and associate with the file any additional service treatment records and post-service medical records, schedule the Veteran for a VA audiologic examination to evaluate the current severity of his service-connected hearing loss, using the procedures for incarcerated veterans outlined in VA adjudication manual rewrite, M21-1MR, Part III.iv.3.A.11.d (December 19, 2014).  

All efforts to schedule this examination shall be documented in the file.  Specifically, the AOJ or the local VHA Medical Examination Coordinator shall contact the warden at Dooly State Prison, notify the warden that the Veteran is to be scheduled for a VA examination, ask if transportation can be arranged to transport the Veteran to the appropriate VA facility for the examination, and if such transportation is not possible, ask whether arrangements can be made to have the examination conducted at Dooly State Prison (either by a VA examiner, a fee-based physician, or a prison medical official).  The AOJ shall make as many attempts as is feasible to contact the appropriate prison official (e.g., nurse S. Shirah, as identified in her December 2012 letter, or any other appropriate official) to attempt to arrange the requested VA examination.

The AOJ is advised that any communication with Dooly State Prison must identify the Veteran by both of his full names as set forth at the top of this decision (C.M.V. and S.W.R.) and his prisoner number.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), shall be conducted, and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


